DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 15 October 2021.  As directed by the amendment: claims 1, 10, and 14 have been amended; no claims have been cancelled or added. Thus, claims 1-18 are presently pending in this application, with claims 4-6, 8, 9, 13, 16, and 17 withdrawn from consideration. 
	Applicant’s amendments to the specification has overcome each and every objection made in the previous office action. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 15 October 2021, with respect to the rejection(s) of claim(s) 1, 2, 10, 11, 14, and 15 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Finch et al (US 6120492).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moga et al (US 2012/0330235) in view of Finch et al (US 6120492).
Regarding claim 1, Moga discloses:
A drug delivery device (10; Fig. 1) comprising: a housing (12; ¶0049) defining a shell (14, 16; Fig. 2) and an inner volume (¶0049 – “a housing 12 that is comprised of a base 14 and a cover 16 coupled together to define an enclosure” where the enclosure is the inner volume); a container (30) at least partially disposed within the housing (12), the container (30) having an inner volume (40) adapted to contain a medicament to be administered to a user (¶0054 – “the drug container 30 comprises a semi-rigid assembly including a drug reservoir 40 that retains the drug to be delivered therein” where the 40 is the inner volume); a drive mechanism (50; Fig. 3) at least partially disposed within the housing (12), the drive mechanism (50) adapted to exert a force to urge the medicament out the container (30) (¶0058 – “configured to force the drug in the drug container 30 through the drug channel 32 and needle assembly 34”); a needle assembly (34) at least partially disposed within the housing (12); a fluid flow connection (32) coupled to the container (30) and the needle assembly (34), the fluid flow connection (32) adapted to allow the medicament to flow from the container (30) to the needle assembly (32) (¶0055 – “The drug channel 32 comprises a fluid conduit that fluidly connects the drug reservoir 40 to the needle assembly 34”); and a backflow prevention mechanism (¶0058 – “one-way valve”) associated with at least one of the container (30), the fluid flow connection (32), or the needle assembly (34) (¶0058 – “the drug container 30 or drug channel 32 further includes a one-way valve”), the backflow prevention mechanism comprising at least one flow restrictor (¶0058 – “one-way valve”) to restrict a fluid from flowing from the needle assembly (34) to the container (30) (¶0058 – the one-way valve “prevent[s] back flow of the drug into the drug container 30”).  
Moga discloses all of the elements of the claim but is silent regarding the backflow prevention mechanism “thereby reducing and / or eliminating clot formation.” However, Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “a valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve of Moga prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. As evidenced by Finch, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the valved structure of Moga would “reduc[e] and / or eliminate[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path. 
Regarding claim 2, Moga in view of Finch discloses:
The drug delivery device (10) of claim 1, wherein the at least one flow restrictor comprises a one-way valve (¶0058 – “a one-way valve”).  
Regarding claim 10, Moga discloses:
(¶0058 – “one-way valve”) for a drug delivery device (10; Fig. 1), the backflow prevention mechanism associated with at least one of a container (30), a fluid flow connection (32), or a needle assembly (34) of the drug delivery device (10) (¶0058 – “the drug container 30 or drug channel 32 further includes a one-way valve”), the backflow prevention mechanism comprising at least one flow restrictor (¶0058 – “one-way valve”) to restrict a fluid from flowing from the needle assembly (34) to the container (30) (¶0058 – the one-way valve “prevent[s] back flow of the drug into the drug container 30”).  
Moga discloses all of the elements of the claim but is silent regarding the backflow prevention mechanism “thereby reducing and / or eliminating clot formation.” However, Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “a valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve of Moga prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. As evidenced by Finch, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the valved structure of Moga would “reduc[e] and / or eliminate[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path. 
Regarding claim 11, Moga in view of Finch discloses:
The backflow prevention mechanism of claim 10, wherein the at least one flow restrictor comprises a one-way valve (¶0058 – “a one-way valve”).  
Regarding claim 14, Moga discloses:
A method of preventing backflow in a drug delivery device (10; Fig. 1) having a backflow prevention mechanism (¶0058 – “one-way valve”), the drug delivery device including a housing (12; ¶0049) defining a shell (14, 16; Fig. 2) and an inner volume (¶0049 – “a housing 12 that is comprised of a base 14 and a cover 16 coupled together to define an enclosure” where the enclosure is the inner volume) and a container (30) at least partially disposed within the inner volume of the housing (12) and being adapted to contain a medicament to be administered to a user (¶0054 – “the drug container 30 40 that retains the drug to be delivered therein” where the reservoir 40 is the inner volume), the method comprising: at least partially disposing a drive mechanism (50; Fig. 3) within the housing (12), the drive mechanism (50) adapted to exert a force to urge the medicament out of the container (30) (¶0058 – “configured to force the drug in the drug container 30 through the drug channel 32 and needle assembly 34”); at least partially disposing a needle assembly (34) within the housing (12); coupling a fluid flow connection (32) to the container (30) and the needle assembly (34) to allow the medicament to flow from the container (30) to the needle assembly (32) (¶0055 – “The drug channel 32 comprises a fluid conduit that fluidly connects the drug reservoir 40 to the needle assembly 34”); and associating a backflow prevention mechanism (¶0058 – “one-way valve”) with at least one of the container (30), the fluid flow connection (32), or the needle assembly (34) (¶0058 – “the drug container 30 or drug channel 32 further includes a one-way valve”), the backflow prevention mechanism comprising at least one flow restrictor (¶0058 – “one-way valve”) that restricts a fluid from flowing from the needle assembly (34) to the container (30) (¶0058 – the one-way valve “prevent[s] back flow of the drug into the drug container 30”).  
Moga discloses all of the elements of the claim but is silent regarding the backflow prevention mechanism “thereby reducing and / or eliminating clot formation.” However, Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “a valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve of Moga prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. As evidenced by Finch, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the valved structure of Moga would “reduc[e] and / or eliminate[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path. 
Regarding claim 15, Moga in view of Finch discloses:
The method of claim 14, wherein associating the at least one backflow prevention mechanism comprises associating a one way valve (¶0058 – “a one-way valve”) with the at least one of the container (30), the fluid flow connection (32), or the needle assembly (34) (¶0058 – the one-way valve “prevent[s] back flow of the drug into the drug container 30”).  
Claims 3, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moga in view of Finch further in view of Forsell (US 2007/0233019).
Regarding claim 3, Moga discloses the drug delivery device of claim 2 but is silent regarding the valve being one of “a slit valve; an umbrella valve; a ball valve; a duckbill valve; or a flap valve.” However, Forsell teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, with a flow restrictor (6) in the form of a ball valve between a drug container (R) and a needle assembly (1) that allows flow in one direction and restricts flow in the reverse direction (¶0062-0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Moga to incorporate a one-way valve in the form of a ball valve as taught by Forsell as such a modification would be the result of a simple substitution of one known element (the ball valve of Forsell) for another known element (the unspecified one-way valve) to obtain predictable results (allow selective, one-way flow).   
Regarding claim 7, Moga discloses the drug delivery device of claim 1 but is silent regarding “the backflow prevention mechanism is at least partially disposed within the needle assembly.” However, Forsell teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, with a flow restrictor (6) that is disposed within a needle assembly (1) that allows flow in one direction and restricts flow in the reverse direction. Forsell further teaches that this configuration ensures that fluid flows from the drug delivery device only when there is sufficient fluid pressure to open the valve (¶0062-0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the drug delivery device of Moga to incorporate the backflow prevention mechanism into the needle assembly as taught by Forsell in order to ensure fluid flows in one direction and only with sufficient pressure on the fluid in the system, as acknowledged by Forsell.
Regarding claim 12, Moga discloses the backflow prevention mechanism of claim 10 but is silent regarding the valve being one of “a slit valve; an umbrella valve; a ball valve; a duckbill valve; or a flap valve.” However, Forsell teaches a drug delivery device (Fig. 1) with a flow restrictor (6), thus being in the same field of endeavor, in the form of a ball valve between a drug container (R) and a needle assembly (1) that allows flow in one direction and restricts flow in the reverse direction (¶0062-0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the backflow prevention mechanism of Moga to incorporate a one-way valve in the form of a ball valve as taught by Forsell as such a modification would be the result of a simple substitution of one known element (the ball valve of Forsell) for another known element (the unspecified one-way valve) to obtain predictable results (allow selective, one-way flow). 
Regarding claim 18, Moga discloses the method of claim 14 but is silent regarding “the backflow prevention mechanism is at least partially disposed within the needle assembly.” However, Forsell teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, with a flow restrictor (6) that is disposed within a needle assembly (1) that allows flow in one direction and restricts flow in the reverse direction. Forsell further teaches that this configuration ensures that fluid flows from the drug delivery device only when there is sufficient fluid pressure to open the valve (¶0062-0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the drug delivery device of Moga to incorporate the backflow prevention mechanism into the needle assembly as taught by Forsell in order to ensure fluid flows in one direction and only with sufficient pressure on the fluid in the system, as acknowledged by Forsell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783